    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0694V
                                          UNPUBLISHED


    RAYMOND ZALEWSKI,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: June 9, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

         On June 9, 2020, Raymond Zalewski filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre Syndrome (“GBS”),
specifically, acute inflammatory demyelinating polyneuropathy, as a result of an influenza
(“flu”) vaccine administered on September 16, 2017. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On February 5, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On June 8, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $65,000.00. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $65,000.00 (for actual pain and suffering) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 RAYMOND ZALEWSKI,

                Petitioner,                            No. 20-694V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 9, 2020, Raymond Zalewski (“petitioner”), filed a Petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34, alleging that he suffered Guillain-Barre syndrome

(“GBS”), specifically, acute inflammatory demyelinating polyneuropathy (“AIDP”), as a result

of an influenza (“flu”) vaccine administered to him on September 16, 2017. Petition (“Pet.”) at

1. On February 5, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 19; ECF No. 20.

I.     Items of Compensation

       Pain and Suffering

       Respondent proffers that petitioner, Raymond Zalewski, should be awarded $65,000.00

in actual pain and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through a lump

sum payment as described below:

       A lump sum payment of $65,000.00, in the form of a check payable to petitioner,

       Raymond Zalewski.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Acting Deputy Director
                                                    Torts Branch, Civil Division

                                                    DARRYL R. WISHARD
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Alexa Roggenkamp
                                                    ALEXA ROGGENKAMP
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    (202) 616-4179
                                                    alexa.roggenkamp@usdoj.gov

DATED: June 8, 2021




                                                2
